

117 HCON 20 IH: Expressing the sense of Congress that schools should safely reopen for in-person instruction as soon as possible.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 20IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Steil (for himself, Mr. Timmons, Mr. Barr, Mr. Armstrong, Mr. Fitzgerald, Mr. Rouzer, Ms. Tenney, Mr. Mann, Mr. Loudermilk, Mr. Dunn, Mr. Cline, Mr. Cawthorn, Mr. Gallagher, Mr. Gooden of Texas, Mr. Perry, Mr. Meuser, Mr. Steube, Mr. Babin, Mr. Valadao, Mr. Hagedorn, Mr. Van Drew, Mrs. Lesko, Mr. Moore of Utah, Mr. Tiffany, Mr. Williams of Texas, and Mr. Davidson) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONExpressing the sense of Congress that schools should safely reopen for in-person instruction as soon as possible. 
Whereas President Joe Biden has said I think it’s important to follow the science. Listen to the experts. Do what they tell you.; Whereas an article published in the Journal of the American Medical Association maintained that there has been little evidence that schools have contributed meaningfully to increased community transmission and noted the preponderance of available evidence from the fall school semester has been reassuring insofar as the type of rapid spread that was frequently observed in congregate living facilities or high-density worksites has not been reported in education settings in schools.; 
Whereas an article published in the New England Journal of Medicine argued that [u]ntil […] children physically return to school full time, many will lose out on essential educational, social, and developmental benefits; neither the economy nor the health care system will be able to return to full strength given parents’ caretaking responsibilities; and profound racial and socioeconomic injustices will be further exacerbated. We believe that safely reopening schools full-time for all elementary school children should therefore be a top national priority.; Whereas Dr. Rochelle Walensky, the Director of the Centers for Disease Control and Prevention, has said [t]here is increasing data to suggest that schools can safely reopen and that safe reopening does not suggest that teachers need to be vaccinated” and “[v]accinations of teachers is not a prerequisite for safely reopening schools.;  
Whereas Dr. Anthony Fauci, the Director of the National Institute of Allergy and Infectious Diseases, has said [y]ou don’t want to essentially have nobody in school until all the teachers get vaccinated.; Whereas Congress has provided over $75 billion in financial assistance to help schools mitigate the risks of COVID–19 transmission and return to in-person instruction; 
Whereas school closures have been projected to harm Black, Hispanic, and low-income students most acutely, exacerbating achievement gaps by 15 to 20 percent and increasing the likelihood of dropping out of school by 2 to 9 percent; Whereas school closures have led to a significant drop in student literacy skills; 
Whereas school closures have been associated with an increase in mental health challenges for students including a higher risk for suicide; and Whereas school closures harm childcare-dependent lower income families and working mothers and will likely contribute to earnings gaps and lower employment rates among women: Now, therefore, be it 
That it is the sense of Congress that school administrators should follow the science and safely reopen schools for in-person instruction as soon as possible, for the benefit of students and their parents.  